Citation Nr: 1546352	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred for in-patient treatment received at Halifax Medical Center from October 9, 2012, to October 12, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Orlando, Florida.  A June 2013 administrative decision denied payment for the costs of the October 9, 2012, to October 12, 2012, inpatient hospital stay but allowed payment for related ancillary physician's bills.

In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records within the Veterans Benefits Management System.


FINDING OF FACT

At the time of treatment at Halifax Medical Center from October 9, 2012, to October 12, 2012, the Veteran had coverage under Medicare Part A.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred for in-patient treatment at Halifax Medical Center from October 9, 2012, to October 12, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015) concerning VA's duties to notify and assist claimants are not applicable to this claim because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).
	
Legal Criteria

Payment of or reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(j) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2015).

Factual Background and Analysis

The Veteran claims entitlement to reimbursement for or payment of the costs associated with emergency medical care received at Halifax Medical Center from October 9, 2012, to October 12, 2012.  The Board notes that only the costs of the in-patient hospital treatment from October 9, 2012, to October 12, 2012, remain on appeal.

Review of the evidence of record reveals that the Veteran had coverage under Medicare Part A at the time the medical treatment was rendered.  This coverage constitutes a legal bar to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board notes that a veteran must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for expenses incurred in connection with the emergency treatment.  See 38 C.F.R. § 17.1002(g).  

Because all of the criteria listed above are required to be met, and the Veteran fails to meet one, there is no need to address whether any of the other requirements for such reimbursement have been met.  


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred for in-patient treatment at Halifax Medical Center from October 9, 2012, to October 12, 2012, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


